His Majesty King Mohammed VI, Sovereign of the 
Kingdom of Morocco, asked me to convey to the 
Assembly his greetings. He also asked me to deliver 
the following statement, prepared for the sixty-ninth 
session of the General Assembly:

“It gives me great pleasure to take part in the 
sixty-ninth session of the General Assembly, for 
which President Kutesa has suggested ‘Delivering 
on and implementing a transformative post-2015 
development agenda’ as the central theme. That 
is a very relevant choice, which is fully in line 
with our Organization’s priorities, especially as 
it encompasses economic, social, environmental, 
security and political considerations. I have 
therefore decided to devote my address to that 
important topic, knowing that the Kingdom of 
Morocco’s standpoint regarding other items on 
the session’s agenda will be presented during the 
General Assembly committee meetings or at the 
ministerial meetings, which will be held on the 
sidelines of the General Assembly.
“Achieving sustainable development is one of 
the pressing challenges facing humankind. It is 
particularly important, in that respect, to strike a 
balance between the requirements for economic 
and social progress and the protection of the 
environment, on the one hand, and the safeguard 
of the rights of future generations, on the other. 
Aware of those critical challenges, we have sought 
to set up a distinctive development model rooted 
in the culture and in the specific national values of 
the Moroccan people — a model which also takes 
into account the need for positive interaction with 
international principles and objectives in that area.
“Morocco has therefore managed to develop 
a pioneering national initiative for human 
development, together with ambitious programmes 
in the field of renewable energy — especially solar 
and wind power generation — which are a key 
component of sustainable development. However, 
I am not here today to discuss my country’s 
experience or our achievements. I am here to make 
an appeal for developing countries to be treated 
fairly, especially in Africa, and for the development 
issue to be addressed objectively.
“As the Assembly knows, sustainable 
development is not something that can be achieved 
through decisions and ready-made prescriptions, 
nor is there a single model in that area. Indeed, 
every country follows a path of its own, taking into 
consideration its historical development, cultural 
heritage, human and natural resources, specific 
political circumstances, as well as its economic 
choices and the obstacles and challenges facing 
it. What applies to the West should not be used as 
the sole criterion for determining the efficiency of 
other development models; nor should one make 
comparisons between countries, however similar 
their circumstances may be, even when those 
countries belong to the same geographical area.
“As a result, the first call I should like to 
make from the rostrum regards the need to respect 
the characteristic values and principles of every 
country as it builds its own development model. 
That is particularly true for the developing countries 
that are still suffering from the consequences of 
colonialism. Colonialism caused severe damage to 
colonized countries. For many years, it hindered 
their development process, exploited their resources, 
as well as the energies of their sons and daughters, 
brought about profound change in the customs 
and cultures of the peoples concerned and sowed 
the seeds not only of division between members 
of the same community, but also of conflict and 
discord between neighbouring countries. Although 
many years have passed, the colonizers bear a 

historical responsibility for the tough — and at 
times tragic — circumstances experienced by 
some countries of the South, particularly in Africa. 
Today, given the adverse consequences suffered, 
former colonial Powers have no right to ask the 
countries of the South to introduce radical change 
rapidly, on the basis of a frame of reference with 
which they are unfamiliar, be it in terms of their 
cultures, their principles or their values. It is as if 
no development were possible other than through a 
single model: that of the West.
“I now turn to the second appeal I would 
like to make to the international community. We 
need more realism and wisdom when dealing 
with those countries. There should also be greater 
consideration for their circumstances and the 
paths they choose to achieve democracy and 
development. Some Western countries — which 
asked for no one’s authorization to colonize 
countries of the South — instead of currently 
providing the necessary assistance to the people of 
those countries, continue to impose on them harsh 
conditions, thereby hampering their ability to make 
progress. Furthermore, all Western countries and 
their affiliated institutions do is give lessons, and, 
at best, a few pieces of advice. As for support, it 
is very limited and is always conditional. What is 
more, they ask the countries of the South to achieve 
stability and development within a very short time 
frame and according to imposed conditions, without 
taking into account those countries’ development 
processes or their specific national circumstances.
“There can be no stability without 
development. By the same token, development 
cannot be achieved without stability. Both hinge 
on respect for the sovereignty of States, their 
territorial integrity, culture and customs, as well as 
on a dignified life for all their citizens. Moreover, 
the rating and classification of those countries, 
according to current standards, raises a number of 
questions. The rating process has not only shown 
its limitations, but also how far removed it is from 
the reality of the countries of the South and how 
incapable it is of giving an objective account of 
the level of human development achieved by those 
countries. As inadequate as it unfortunately is, the 
aid granted is often based on those ratings and their 
quasi-impossible conditions. We therefore appeal 
for intangible capital to be one of the primary criteria 
for measuring wealth and rating nations. As clearly 
shown by World Bank studies, intangible capital 
takes into consideration a series of factors related 
to the living conditions of the population, such as 
security, stability, human resources, institutional 
development and the quality of life and of the 
environment, all of which are elements that have 
a major impact on crafting public policies. The 
evolution of those countries should not be governed 
by any rating or classification; instead, it should be 
viewed as a historical process based on the positive 
experiences of each country. Similarly, every 
country’s characteristics should be respected.
“The reference to the negative impact of 
colonialism does not mean we wish to put any party 
in the dock of a law court. It is simply an earnest 
appeal for justice for the countries of the South and 
a reconsideration of the way they are dealt with and 
supported in their gradual march towards progress. 
In my address in Abidjan, in February, I insisted on 
the fact that Africa did not need humanitarian aid as 
much as it needed mutually beneficial partnerships. 
I also stressed that Africa needed to turn the page 
on its past and overcome its political, economic 
and social problems — that it needed to rely on its 
own resources to achieve its development. That is 
exactly what Morocco has sought to accomplish 
through a series of important agreements signed 
with a number of African sister nations. In that 
respect, I wish to mention in particular the strategic 
agreement signed with Gabon for the production 
of fertilizers for African markets in order to 
contribute to development and food security on the 
African continent, which is home to a staggering 
60 per cent of the world’s unexploited land. That is 
an outstanding model of South-South cooperation 
that reflects our capacity as African countries to 
develop the continent by relying on ourselves and 
investing in the natural resources of our countries.
“As the Assembly knows, achieving 
development does not hinge merely on a set of 
projects and on funding; nor is underdevelopment 
synonymous with the countries of the South. Indeed, 
the problem has nothing to do with Africans’ 
attributes and skills. Africans have proved their 
ability to produce and create whenever the right 
conditions are met, and whenever they are able to rid 
themselves of the oppressive legacy of colonialism. 
Similarly, development in Africa has little to do 
with the nature of the land or the weather, as harsh 
as they may be in some parts of the continent. It 

is more closely related to a deep-rooted economic 
dependence, a lack of support and funding and 
the absence of a sustainable development model. 
As a result, providing aid to those countries is not 
an option or an act of generosity so much as it is 
a necessity and a duty. What States really need, 
though, is fruitful cooperation, grounded in mutual 
respect, so that they can create the right conditions, 
in theory and in practice, to move on to the next 
stage of the process of promoting both democracy 
and development, without any interference by 
others in their internal affairs. In return, they must 
commit to good governance.
“The world stands at a crossroads today. Either 
the international community supports developing 
countries in their quest to achieve progress and 
ensure security and stability, or we shall all face 
the consequences of more conflicts and greater 
fanaticism, violence and terrorism — all of which 
feed on feelings of injustice and exclusion — and no 
part of the world will be safe. As people grow more 
acutely aware of the cross-border threats posed by 
the lack of sustainable and human development, 
and as we realize that ours is ultimately a common 
destiny, I am sure that eventually there will be a 
global awakening regarding the need to work for a 
more secure, equitable and humane world.”